Citation Nr: 0933435	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-33 529	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include lumbosacral strain.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling.  

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado dated in February 2005 and August 2007.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in January 2008.  


FINDING OF FACT

On August 10, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


